Citation Nr: 0826598	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's deceased spouse is a veteran for the 
purpose of establishing her basic entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased spouse served in the 
U.S. Armed Forces of the Far East (USAFFE) during World War 
II.  He died in April 1961.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
decisional letter of the Manila RO denying the appellant's 
claim seeking VA death benefits because her deceased husband 
was not a veteran.  Veteran status of the person on whose 
service a claim for VA death benefits is based is a threshold 
requirement for establishing entitlement to such benefits and 
that is the matter which is before the Board.  The appellant 
appeared for an informal conference with a Decision Review 
Officer (DRO) in July 2006.  She requested a hearing before 
the Board; she did not report for such hearing scheduled in 
October 2007. 


FINDING OF FACT

The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse was not a veteran, and she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial adjudication, a July 
2006 letter provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence VA 
was responsible for providing and the evidence she was 
responsible for providing.  The letter also provided her with 
notice of the evidence that was needed to prove veteran 
status of her deceased spouse.  See Palor v. Nicholson, 21 
Vet. App. 325 (2007).  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
September 2007 letter informed her of effective date 
criteria.  

The RO sought certification of the appellant's spouse's 
military service and advised the appellant as to what 
documents she should submit to assist in the matter.  She has 
not submitted any further evidence suggesting that re-
certification of her spouse's service/nonservice is 
necessary.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U.S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The appellant has submitted an Affidavit for Philippine Army 
Personnel in which the deceased indicated he was inducted 
into the regular USAFFE in October 1941 and was a prisoner of 
war from April 1942 until April 1945.

The document submitted by the appellant does not meet the 
first requirement of 38 C.F.R. § 3.203(a) as it is not a 
document issued by a United States service department.  She 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant's 
deceased spouse served in the U.S. Armed Forces in the 
Philippines (and specifically whether he had guerrilla 
service as alleged).  In March 2005, the service department 
(via the NPRC) certified it had no record of the appellant's 
spouse serving as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U. S. Armed Forces.  This certification is binding on VA; 
VA has no authority to change or amend the finding.  Duro, 2 
Vet. App. at 530.  

The appellant has provided no further evidence that would 
warrant a request for re-certification of her spouse's 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, 
the Board finds the appellant's deceased spouse did not have 
the requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to establish veteran status for the appellant's 
deceased spouse, and her basic entitlement to VA benefits is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


